Patton, J.
In their single proposition of law, appellants contend that a search warrant issued on the basis of unsworn oral statements of police officers is defective and requires suppression of any evidence obtained therefrom. This contention is without merit.
The United States Supreme Court has recently modified the exclusionary rule in United States v. Leon (1984), 468 U.S__, 82 L. Ed. 2d 677. In that case, the court held that the exclusionary rule should not be applied to suppress evidence obtained by police officers acting in objectively reasonable, good faith reliance on a search warrant issued by a detached and neutral magistrate but ultimately found to be invalid. The use of the exclusionary rule' to enforce Fourth Amendment violations was not eliminated but it no longer applies to cases where the officers execute a warrant in “good'faith.” Based upon the following analysis, we formally adopt the good faith exception to the exclusionary rule found in Leon.
I
History of the Exclusionary Rule in Federal Court
The exclusionary rule has had a long and colorful history beginning with the case of Boyd v. United States (1886), 116 U.S. 616. Boyd has been recognized as the beginning of the exclusionary rule doctrine. Subsequently, in Weeks v. United States (1914), 232 U.S. 383, the United States Supreme Court relied on Boyd and announced the rule that evidence procured as the result of a constitutional violation, namely the illegal search and seizure of defendant’s papers, could not be used to convict him in a federal prosecution.
*255Until the decision in Wolfv. Colorado (1949), 338 U.S. 25, overruled in Mapp v. Ohio (1961), 367 U.S. 643, 655 [16 O.O.2d 384], the United States Supreme Court had not been presented with the issue of whether the Fourteenth Amendment prohibited use of evidence gained through an unreasonable search and seizure in a state prosecution. In Wolf the court held that it did not.
The United States Supreme Court applied the exclusionary rule in Rochin v. California (1952), 342 U.S. 165. In that case, the police had the defendant’s stomach “pumped” at the local hospital to retrieve morphine capsules later used as evidence. Analogizing the procedure to coerced confessions, the court found that the police conduct so offended “a sense of justice” (id. at 173) as to constitute a violation of the Due Process Clause and disallowed use of the capsules as evidence and reversed defendant’s conviction.
In contrast, the court allowed the conviction to stand in Irvine v. California (1954), 347 U.S. 128. The case concerned a series of surreptitious entries and subsequent bugging of defendant’s bedroom. The court refused to depart from the earlier ruling in Wolf that in a prosecution in a state court for a state crime the Fourteenth Amendment does not forbid the admission of evidence obtained by illegal search and seizure. The court also refused to bring the case under the ruling in Rochin stating that in Rochin there existed coercion, an element totally lacking in Irvine.
In Elkins v. United States (1960), 364 U.S. 206, the United States Supreme Court widened the scope of the exclusionary rule in federal court. In Elkins, the court held that “evidence obtained by state officers during a search which if conducted by federal officers, would have violated a defendant’s immunity from unreasonable searches and seizures under the Fourth Amendment is inadmissible over the defendant’s timely objection in a federal criminal trial.” Id. at 223.
II
The Exclusionary Rule as Applied to States
In the landmark decision of Mapp v. Ohio, supra (367 U.S. 643) [16 O.O.2d 384], the United States Supreme Court carefully reexamined prior case law including Weeks, supra; Wolf, supra; Irvine, supra; and Elkins, supra. The court noted its prior decision in Wolf, and discussed the importance of the right to privacy. The court in Mapp held at 654-655:
“* * * Today we once again examine Wolfs constitutional documentation of the right to privacy free from unreasonable state intrusion, and, after its dozen years on our books, are led by it to close the only courtroom door remaining open to evidence secured by official lawlessness in flagrant abuse of that basic right, reserved to all persons as a specific guarantee against that very same unlawful conduct. We hold that all evidence obtained by searches and seizures in violation of the Constitution is, by that same authority, inadmissible in a state court.” (Emphasis added.)
*256With the decision in Mapp, the United States Supreme Court had used the Fourteenth Amendment to extend the exclusionary rule to apply to state court proceedings.
Ill
History of Exceptions to the Exclusionary Rule
The United States Supreme Court did begin to reexamine the scope of the exclusionary rule. In United States v. Calandra (1974), 414 U.S. 338 [66 O.O.2d 320], the court held that a witness summoned to appear and testify before a grand jury is not permitted to invoke the exclusionary rule in order to refuse to answer questions on the ground that they are based on evidence obtained from an unlawful search and seizure. The court held at 348:
“In sum, the rule is a judicially created remedy designed to safeguard Fourth Amendment rights generally through its deterrent effect, rather than a personal constitutional right of the party aggrieved.” (Footnote omitted.)
In Michigan v. Tucker (1974), 417 U.S. 433, the United States Supreme Court examined the rationale of the exclusionary rule as applied in the Fifth Amendment context. In Tucker, the court held at 446-447:
“Just as the law does not require that a defendant receive a perfect trial, only a fair one, it cannot realistically require that policemen investigating serious crimes make no errors whatsoever. The pressures of law enforcement and the vagaries of human nature would make such an expectation unrealistic. Before we penalize police error, therefore, we must consider whether the sanction serves a valid and useful purpose.
U * * *
“* * * Where the official action was pursued in complete good faith, however, the deterrence rationale loses much of its force.” (Emphasis added.)
The court recognized that acting “in * * * good faith” reduces significantly the potential deterrent effect of exclusion. See, also, United States v. Peltier (1975), 422 U.S. 531, at 539.
In United States v. Janis (1976), 428 U.S. 433, the Supreme Court held that the exclusionary rule would not be extended to exclude evidence used in a federal proceeding which was obtained by a state criminal law enforcement officer in good faith reliance on a warrant later proved to be defective.
On the same day the court decided Janis it also decided Stone v. Powell (1976), 428 U.S. 465, and held that a state prisoner could not be granted habeas corpus reliéf on the ground that evidence obtained through an unconstitutional search and seizure was introduced at trial. The record indicated that the defendant was given the opportunity at trial to fully litigate the Fourth Amendment claim. Therefore, the defendant could not use a habeas corpus action as an additional method to argue the Fourth *257Amendment issue of exclusion. The court found the contribution of the exclusionary rule in that context was minimal when compared to the societal costs of applying the rule.
The court held that the rule is not a personal constitutional right, relying on the post-Mapp decisions for support. Id. at 486.
In discussing the costs of applying the rule, the court held at 489-491:
“The costs of applying the exclusionary rule even at trial and on direct review are well known: the focus of the trial, and the attention of the participants therein, are diverted from the ultimate question of guilt or innocence that should be the central concern in a criminal proceeding. Moreover, the physical evidence sought to be excluded is typically reliable and often the most probative information bearing on the guilt or innocence of the defendant. * * * Application of the rule thus deflects the truthfind-ing process and often frees the guilty. The disparity in particular cases between the error committed by the police officer and the windfall afforded a guilty defendant by application of the rule is contrary to the idea of proportionality that is essential to the concept of justice. Thus, although the rule is thought to deter unlawful police activity in part through the nurturing of respect for Fourth Amendment values, if applied indiscriminately it may well have the opposite effect of generating disrespect for the law and administration of justice.” (Emphasis added; footnotes omitted.)
In Michigan v. DeFillipo (1979), 443 U.S. 31, the Supreme Court held that where the arresting officers had abundant probable cause to believe that the defendant’s conduct violated a presumptively valid city ordinance, the arrest of the defendant was lawful even though the city ordinance was subsequently declared unconstitutional. In addition, since the defendant’s arrest was valid, the search of defendant’s person incident to the arrest was proper and any evidence discovered during the search should not have been suppressed. The Supreme Court held evidence seized in a good faith arrest with probable cause (without a warrant) for violation of a law later declared unconstitutional is admissible.
In summation, in this long series of decisions, the Supreme Court has restricted the application of the exclusionary rule so that it is not coextensive with the Fourth Amendment. With each decision, the court had come closer and closer to formally adopting the good faith exception to the exclusionary rule. However, the first court to formally adopt the good faith exception to the Fourth Amendment was the Fifth Circuit Court of Appeals in United States v. Williams (C.A. 5, 1980), 622 F. 2d 830 (en banc), certiorari denied (1981), 449 U.S. 1127.
IV
The Good Faith Exception to the Exclusionary Rule
In United States v. Williams, supra, the Fifth Circuit explicitly recognized a reasonable good faith exception to the exclusionary rule. The court stated at 840:
*258“Sitting en banc, we now hold that evidence is not to be suppressed under the exclusionary rule where it is discovered by officers in the course of actions that are taken in the good faith and in the reasonable, though mistaken, belief that they are authorized. We do so because the exclusionary rule exists to deter willful or flagrant actions by police, not reasonable, good-faith ones.” (Emphasis added.)
In a thorough, well-reasoned opinion, the Fifth Circuit discussed the various Supreme Court decisions that support implicitly, at least, the good faith exception to the exclusionary rule. See, e.g., Calandra, supra; Peltier, supra; Powell, supra; Janis, supra; and DeFillipo, supra. In each of these cases as well as numerous others unmentioned herein, the court in Williams found authority to support the good faith exception to the exclusionary rule.
The facts in Williams reveal that a special agent of the Drug Enforcement Administration recognized defendant Williams at the Atlanta, Georgia airport as she departed from a nonstop flight from Los Angeles. This same officer had previously arrested the defendant in Toledo, Ohio for possession of heroin. That arrest led to a guilty plea by the defendant, then an appeal, at which time the defendant was released on bail pending the appeal. A condition of that release was that the defendant was to remain in Ohio. The agent was aware of the court order and arrested the defendant for violating the travel restriction of her release order pursuant to Section 3146, Title 18, U.S. Code. Pursuant to the arrest, heroin was found on her person and in her luggage. The defendant filed a motion to suppress.
The court denied the motion to suppress and applied the good faith exception to the facts. The court held at 846:
“* * * This case presents the questions both of a ‘good-faith mistake, ’ an action under a reasonable factual error about an element of the crime defined in section 3146, and a good-faith ‘technical violation,’ an action under a reasonable interpretation of the arrest power under section 3146 that was subsequently reconstrued by our panel. Williams is not on trial for bail jumping. Williams is on trial for possession of a large quantity of heroin. A good-faith mistake about the legal intricacies of bail jumping would not require exclusion of that heroin found in an incidental search.” (Emphasis added.)
In its conclusion, the court in Williams forestalled any argument that the decision in the case would undercut the Fourth Amendment. The court stated at 847:
“Predictably, it will be argued that today’s decision undercuts the fourth amendment. Not so; it concerns only the exclusionary rule, one device — but not the sole one — for enforcing the amendment, and a device that is already far from co-extensive with the amendment itself. As for the exclusionary rule, insofar as we restrict its application, we do so only to conform that to its underlying purpose: to deter unreasonable or bad-faith police conduct. ” (Emphasis added.)
*259It was not until the United Supreme Court decided the case of United States v. Leon, supra, and its companion case of Massachusetts v. Sheppard (1984), 468 U.S. _, 82 L. Ed. 2d 737, that the court officially recognized the good faith exception to the exclusionary rule.
In Leon, a facially valid search warrant had been issued based upon information initially provided by a confidential informant of unproven reliability. The informant told a police officer about a possible drug trafficking operation. Based upon the information the police initiated an investigation involving surveillance of respondents’ activities. An affidavit was made summarizing the police officers’ observations and an officer prepared an application for a warrant to search three residences and respondents’ automobiles for an extensive list of items.
The application for a warrant was reviewed by several deputy district attorneys and a facially valid search warrant was issued by a state court judge. The searches which followed produced large quantities of drugs and other evidence. Respondents were indicted on federal drug offenses, and filed motions to suppress the evidence seized pursuant to the warrant.
The district court granted the motions in part after an evidentiary hearing had been held. The court held that the affidavit did not establish probable cause. The court acknowledged that the officer had acted in good faith; however, the court refused to accept the government’s argument that the exclusionary rule should not apply where evidence is seized in reasonable good faith reliance on a search warrant. The court of appeals affirmed, refusing to recognize the good faith exception to the rule. On a writ of certiorari before the United States Supreme Court, the government’s only question was whether a good faith exception to the exclusionary rule should be recognized.
In Leon, the United States Supreme Court presented a brief history of the exceptions to the exclusionary rule discussing the idea of balancing the various factors and the idea of “totality of circumstances” which it had recently adopted in Illinois v. Gates (1983), 462 U.S. 213, rehearing denied (1983), 463 U.S. 1237. The court held at 689:
■“* * * [T]he balancing approach that has evolved in various contexts — including criminal trials — ‘forcefully suggests] that the exclusionary rule be more generally modified to permit the introduction of evidence obtained in the reasonable good-faith belief that a search or seizure was in accord with the Fourth Amendment.’ Illinois v. Gates, supra, at_, 76 L. Ed. 2d 527, 103 S. Ct. 2317 (White, J., concurring in the judgment).”
After a brief history of the various exceptions to the exclusionary rule, the Supreme Court stated at 692:
“As yet, we have not recognized any form of good-faith exception to the Fourth Amendment exclusionary rule. But the balancing approach that has evolved during the years of experience with the rule provides strong support for the modification currently urged upon us. As we discuss below, our evaluation of the costs and benefits of suppressing reliable physical evidence seized by officers reasonably relying on a war*260rant issued by a detached and neutral magistrate leads to the conclusion that such evidence should be admissible in the prosecution’s case-in-chief. ” (Emphasis added.)
The Supreme Court accorded great deference to the magistrate’s determination when issuing a warrant. However, it was quick to point out that this deference is not absolute.
The court stated that it is the magistrate’s responsibility to determine whether a warrant is sufficient. The exclusionary rule attempts to discipline the police officer who had relied in good faith on the magistrate’s findings. The court held at 696-697:
“* * * In short, where the officer’s conduct is objectively reasonable,
“ ‘excluding the evidence will not further the ends of the exclusionary rule in any appreciable way; * * *’
“This is particularly true, we believe, when an officer acting with ob- • jective good faith has obtained a search warrant from a judge or magistrate and acted within its scope. In most such cases, there is no police illegality and thus nothing to deter. It is the magistrate’s responsibility to determine whether the officer’s allegations establish probable cause and, if so, to issue a warrant comporting in form with the requirements of the Fourth Amendment. In the ordinary case, an officer cannot be expected to question the magistrate’s probable-cause determination or his judgment that the form of the warrant is technically sufficient. ‘[0]nce the warrant issues, there is literally nothing more the policeman can do in seeking to comply with the law.’ Id., [428 U.S.], at 498, 49 L. Ed. 2d 1067, 96 S. Ct. 3037 (Burger, C.J., concurring). Penalizing the officer for the magistrate’s error, rather than his own, cannot logically contribute to the deterrence of Fourth Amendment violations. ” (Emphasis added; footnotes omitted.)
In its conclusion, the court recognized the need for the good faith exception to the exclusionary rule. However, the court also cautioned that an officer’s reliance must be objectively reasonable. The court did not hesitate to state that it will continue to strictly enforce the requirements of the Fourth Amendment. The court held at 698:
“We conclude that the marginal or nonexistent benefits produced by suppressing evidence obtained in objectively reasonable reliance on a subsequently invalidated search warrant cannot justify the substantial costs of exclusion. * * * Nevertheless, the officer’s reliance on the magistrate’s probable-cause determination and on the technical sufficiency of the warrant he issues must be objectively reasonable * * *.” (Citations omitted.)
In Leon, supra, the warrant was constitutionally invalid because the affidavit did not establish probable cause. In the companion decision of Sheppard, supra, the warrant was constitutionally invalid because it did not correctly specify the items to be seized because of a technical error. As in Leon, the evidence was found to be admissible despite the constitutional violation, because of the officers’ objectively reasonable, good faith reliance on the warrant.
*261At a pretrial suppression hearing, the trial judge ruled that notwithstanding the warrant was defective under the Fourth Amendment in that it did not particularly describe the items to be seized, the incriminating evidence could be admitted because the police had acted in good faith in executing what they reasonably thought was a valid warrant. At the subsequent trial, respondent was convicted. The Massachusetts Supreme Judicial Court held that the evidence should have been suppressed.
The United States Supreme Court granted certiorari and set the case for argument in conjunction with Leon, swpra. Having already recognized the good faith exception to the exclusionary rule in Leon, the Supreme Court then held in Sheppard at 743-744:
“* * * [T]he sole issue before us in this case is whether the officers reasonably believed that the search they conducted was authorized by a valid warrant. There is no dispute that the officers believed that the warrant authorized• the search that they conducted. Thus, the only question is whether there was an objectively reasonable basis for the officers’ mistaken belief. Both the trial court, App. 35a, and a majority of the Supreme Judicial Court, 387 Mass., at 503, 441 N.E. 2d, at 733; id., at 524-525, 441 N.E. 2d, at 745 (Lynch, J. dissenting), concluded that there was. We agree.” (Emphasis added; footnote omitted.)
The court briefly examined the facts and concluded at 745 as follows:
“In sum, the police conduct in this case clearly was objectively reasonable and largely error-free. An error of constitutional dimensions may have been committed with respect to the issuance of the warrant, but it was the judge, not the police officers, who made the critical mistake. * * *” (Emphasis added.)
Accordingly, Sheppard and Leon both officially recognize the good faith exception to the exclusionary rule which was first adopted by the Fifth Circuit in United States v. Williams, supra.
V
Application of the Good Faith Exception to this Case
In the instant case, the trial court ruled that the evidence seized during the search should be suppressed for two reasons. First, the police failed to submit a written affidavit to obtain the warrant, as required by Crim. R. 41(C). Second, the officers did not testify under oath as required by the United States Constitution and the Ohio Constitution. This court holds that under the facts of this case, these defects do not warrant the suppression of evidence.
A
The Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution state that “no warrants] shall issue but upon probable cause, supported by oath or affirmation.” Section 14, Article I, of the Ohio Constitution provides in part:
*262“* * * [N]o warrant shall issue, but upon probable cause, supported by oath or affirmation, particularly describing the place to be searched, and the person and things to be seized.”
Further, Crim. R. 41(C) provides in part:
“A warrant shall issue under this rule only on an affidavit or affidavits sworn to before a judge of a court of record and establishing the grounds for issuing the warrant.” (Emphasis added.)
In both Leon and Sheppard, an affidavit was filed in order to obtain the search warrant. The police had followed the proper and necessary procedure. In contrast, in this case, the police failed to follow the procedure set forth in Crim. R. 41(C).
When a search warrant is issued without the submission of a written affidavit, the question arises as to what effect, if any, does this violation have on the evidence seized pursuant to that warrant. This court has recognized that the suppression of evidence pursuant to the exclusionary rule applies only to those searches which were carried out in violation of an individual’s constitutional rights. In Kettering v. Hollen (1980), 64 Ohio St. 2d 232, 234-235 [18 O.O.3d 435], this court stated:
“The exclusionary rule has been applied by this court to violations of a constitutional nature only. In State v. Myers (1971), 26 Ohio St. 2d 190, 196 [55 O.O.2d 447], this court enunciated the policy that the exclusionary rule would not be applied to statutory violations falling short of constitutional violations, absent a legislative mandate requiring the application of the exclusionary rule. In State v. Downs (1977), 51 Ohio St. 2d 47, 63-64 [5 O.O.3d 30], the violation of Crim. R. 41 with respect to the return of a search warrant was described as non-constitutional in magnitude and the exclusionary rule was not applied. Also, in State v. Davis (1978), 56 Ohio St. 2d 51 [10 O.O.3d 87], it was held that fingerprint evidence obtained in violation of a statute does not have to be excluded.
“It is clear from these cases that the exclusionary rule will not ordinarily be applied to evidence which is the product of police conduct violative of state law but not violative of constitutional rights.”
In deciding whether the violation of Crim. R. 41(C) in the present case is of constitutional magnitude, a case construing a similar federal criminal rule offers guidance. In United States v. Vasser (C.Á. 9, 1980), 648 F. 2d 507, certiorari denied (1980), 450 U.S. 928, two special agents of the Drug Enforcement Administration began a surveillance of Vasser’s apartment. The agents suspected Vasser was using the apartment to illegally manufacture the drug phencyclidine. Based on their observations, the agents concluded that Vasser was manufacturing the drug and that the apartment should be searched.
It was an affidavit that was at issue in Vasser. The agents were observing Vasser’s apartment from an empty townhouse directly across a parking lot. Their vantage point was visible from the kitchen in Vasser’s apartment. The townhouse contained no furniture and lacked utilities. One of *263the agents, armed with a flashlight and cassette recorder, entered a closet and proceeded to tape-record an affidavit. The agent delivered the tape to a United States magistrate and was sworn to the truth of the statements contained therein after the magistrate had listened to the entire tape. A search warrant was issued and executed. This procedure violated Fed. R. Crim. P. 41.
In determining whether the evidence seized as a result of the search should be suppressed, the court set forth the following analysis at 510:
“Our finding that Rule 41 does not sanction the precise method of submitting the affidavit, however, does not end our analysis. Suppression is not required in all cases where the issuance of a search warrant fails to conform to the dictates of Rule 41. Only a ‘fundamental’ violation of Rule II requires automatic suppression, and a violation is ‘fundamental’ only where it, in effect, renders the search unconstitutional under traditional fourth amendment standards. * * * Violations of Rule 41 which do not arise to constitutional error are classified as ‘non-fundamental.’ ‘Non-fundamental’ noncompliance with Rule 41 requires suppression only where:
“ ‘ “(1) there was ‘prejudice’ in the sense that the search might not have occurred or would not have been so abrasive if the Rule had been followed, or (2) there is evidence of intentional and deliberate disregard of a provision in the Rule.” ’ United States v. Radlick [(C.A. 9, 1978), 581 F.2d 225], supra, at 228, quoting United States v. Burke [(C.A. 2, 1975), 517 F.2d 377], supra.” (Emphasis added; footnote omitted.)
The court in footnote 2 at 510 made it clear that deviations from the requirements of Rule 41 were not encouraged. But the court also added at 510:
“However, we cannot fault the good faith ingenuity of the officers to the point where reversal is required. All interests sought to be protected by the fourth amendment and Rule II were safeguarded by the officers, the Assistant U.S. Attorney, and the Magistrate, even though the methods used were novel. The error, defect or irregularity did not affect any substantial rights of Vasser. Rule 52(a), F.R. Cr. P.” (Emphasis added.)
The court found that the technical failure to comply was not “fundamental” and that the affidavit complied with the spirit of Rule 41 because it provided a basis for a probable cause determination and established an adequate record to review the determination. Id. at 511. The court also held that the agent’s use of a tape-recorded affidavit was not bad faith. Based on the urgency of the circumstances, the belief that the use of the cassette recorder would speed the process was held to be in good faith. Id.
In addition the court discussed the failure to administer the oath until after the magistrate had listened to the taped affidavit. The court held at 511:
“* * * Rule 41(c)(2)(D) specifically requires that the oath be given *264prior to oral testimony in the case of an application for a telephonic warrant. It is not a general requirement for all warrants issued under Rule 41. We have already determined that the warrant issued here was not classifiable as a 41(c)(2) warrant. In any event, the timing of the oath could not have caused any prejudice to Vasser within the meaning of Radlick. Consequently, we hold that the timing of the oath did not require suppression in this case.” (Emphasis added.)
In the case sub judice, the failure to provide a written affidavit was not a violation of constitutional magnitude. Thus, it was not a fundamental violation. The actions of the Lorain police officers can be readily compared to the actions of the agents in Vasser. In both instances there was no bad faith evidenced and the urgency of the circumstances should be considered when examining the “technical” violation which has occurred herein.
In addition there is no evidence of prejudice and the violation was not intentional. Given the surrounding circumstances, the oral testimony was the most effective method to expedite the warrant. See State v. Miller (1977), 53 Ohio App. 2d 199 [7 O.O.3d 274],
A review of the testimony given by the two officers indicates that there was sufficient evidence provided to the magistrate for him to make a probable cause determination. All interests sought to be protected by the Fourth Amendment and Crim. R. 41 were safeguarded by the Lorain police officers and the magistrate. Therefore, there has been no fundamental violation and the oral affidavit complied with the “spirit” of Crim. R. 41. See Vasser, supra.
B
Appellants’ contention that the evidence should be suppressed because the officers’ testimony was not given under oath is also without merit.
The transcript of the hearing reveals that after the officers had testified as to probable cause, the magistrate administered the oath; however, the tape recorder was not on. The prosecutor realized this discrepancy and requested the magistrate to administer the oath a second time. The magistrate proceeded to give the following oath:
“* * * Alright, please stand and raise your right hands, do you solemnly swear that the testimony you are about to give on to enable you to obtain a search warrant is the truth so help you God?” (Emphasis added.)
After the testimony had been transcribed, the magistrate certified that the officers had testified under oath. The failure of the magistrate to use the proper verb tense in administering the oath does not require this court to find that the oath was constitutionally infirm.
Assuming, arguendo, that this failure of the magistrate was a constitutional violation, the good faith exception to the exclusionary rule found in Leon should be adopted in this case.
In Leon, the court recognized that the exclusionary rule is a judicially created rule designed to safeguard Fourth Amendment rights. However, *265the court recognized the substantial social costs which result from its application at 688-689:
“ ‘* * * [The] unbending application of the exclusionary sanction to enforce ideals of governmental rectitude would impede unacceptably the truth-finding functions of judge and jury.’ United States v. Payner, 447 U.S. 727, 734, 65 L. Ed. 2d 468, 100 S. Ct. 2439 (1980). An objectionable collateral consequence of this interference with the criminal justice system’s truth-finding function is that some guilty defendants may go free or receive reduced sentences as a result of favorable plea bargains. Particularly when law enforcement officers have acted in objective good faith or their transgressions have been minor, the magnitude of the benefit conferred on such guilty defendants offends basic concepts of the criminal justice system. Stone v. Powell, supra, at 490, 49 L. Ed. 2d 1067, 96 S. Ct. 3037. Indiscriminate application of the exclusionary rule, therefore, may well ‘generate] disrespect for the law and the administration of justice.’ Id., at 491, 49 L. Ed. 2d 1067, 96 S. Ct. 3037. * * *”
The court recognized that the objective of the exclusionary rule was to deter willful, or at the very least negligent, police conduct which deprived a defendant of some right. The refusal to admit evidence gained as a result of such conduct is to instill in the officers a greater degree of care toward the rights of the accused. See id. at 694-695. But the court recognized that the rule was useless when the police act in good faith, quoting to Michigan v. Tucker, supra, at 447.
Therefore, the Supreme Court recognized that the remedial objectives behind the exclusionary rule are not realized in situations where a violation of the Fourth Amendment was not due to police misconduct. The court continued at 696:
“* * * In short, where the officer’s conduct is objectively reasonable, ‘excluding the evidence will not further the ends of the exclusionary rule in any appreciable way; for it is painfully apparent that * * * the officer is acting as a reasonable officer would and should act under the circumstances. Excluding the evidence can in no way affect his future conduct unless it is to make him less willing to do his duty.’* * *” (Citation omitted.)
The court continued by defining the duties of the magistrate in this type of situation. The court held that the magistrate is responsible for determining the existence of probable cause and if it exists, to issue a warrant which satisfies the requirements of the Fourth Amendment. The court acknowledged that ordinarily it is not the responsibility of the officers to question the probable cause determination made by the magistrate or whether the warrant is technically sufficient. Where the officer’s conduct in the course of a search and seizure is objectively reasonable and executed in good faith, excluding the evidence because the search warrant is found to be constitutionally invalid will not further the ends of the exclusionary rule in any appreciable way. Therefore, to penalize the officer for a magistrate’s error is incorrect because it would not deter the officer from committing Fourth Amendment violations.
*266In Sheppard, supra, the court confirmed the holding in Leon and stated at 745:
“* * * [T]he police conduct in this case clearly was objectively reasonable and largely error-free. An error of constitutional dimensions may have been committed with respect to the issuance of the warrant, but it was the judge, not the police officers, who made the critical mistake. ‘[T]he exclusionary rule was adopted to deter unlawful searches by police, not to punish the errors of magistrates and judges,’ Illinois v. Gates, 462 U.S _, _, 76 L. Ed. 2d 527, 103 S. Ct. 2317 (1983) (White J., concurring in the judgment). Suppressing evidence because the judge failed to make all the necessary clerical corrections despite his assurances that such changes would be made will not serve the deterrent function that the exclusionary rule was designed to achieve.” (Emphasis added; footnote omitted.)
Therefore, both Leon and Sheppard distinguish an error made by the issuing magistrate from a reasonable good faith reliance made by a police officer.
In the case before us, any error which may have occurred was made by the issuing magistrate and not by the police officers. This court recognizes that a magistrate is only a mere mortal and used the wrong verb tense. A slip of the tongue causing the issuing magistrate to say “the testimony you are about to give” and not say “the testimony you gave” should not determine the outcome of this case or justice in any case. It is readily apparent that the police officers were before the magistrate with their right hands raised to swear to what they had just told the judge, not to swear to the nothingness that followed. Indeed, at the suppression hearing, the officers testified that they believed that they had sworn an oath to their previous testimony.
Enforcement of the exclusionary rule suppressing evidence as a result of error by a magistrate can never deter future police misconduct. Everyone in this case made every effort to do the right thing under a very hurried time frame to circumvent the destruction of stolen motor vehicles and gather the evidence necessary to arrest the appellants.
In summation, the magistrate’s failure to properly administer the oath was arguably a violation of constitutional magnitude. However, based on Leon, supra, the exclusionary rule is not to be applied where the officers conducting the search acted in objectively reasonable reliance on the warrant issued.
The record reveals that the officers seeking the warrant were under the impression that they took the proper oath. Further, once their testimony had been transcribed, they signed affidavits verifying the correctness of what they believed was their “sworn” testimony. The error which rendered the warrant defective was the magistrate’s technical failure to use the proper words in administering the oath. The issuance of the oath was totally within the control of the magistrate. The officers who sought the warrant and executed the search indicated by their testimony *267at the suppression hearing that they believed that the search was authorized by a valid warrant. Therefore, the officers were justified in their good faith reliance on the validity of the search warrant. The evidence supports the officers’ belief that their oaths had been properly administered. Based upon the United States Supreme Court’s recognition of the good faith exception to the exclusionary rule, we now apply that exception in the case sub judice.
Accordingly, appellants’ proposition of law is without merit, and the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Holmes, Douglas and Wright, JJ., concur.
Sweeney and Wise, JJ., dissent.
Wise, J., of the Fifth Appellate District, sitting for Locher, J.
Patton, J., of the Eighth Appellate District, sitting for C. Brown, J.